DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “N copy of said element is provided, a copy of said element being interposed between two consecutive magnetic plates all the M magnetic plates” in last 3 lines. The meaning of “said element” is not clear. Are there two different kind of magnetic plates having different composition? Appropriate clarification is required.
Claim 4 recites “assembling N subsets of M magnetic plates by interlocking, the circle of the involute of a circle of the M magnetic plates of the same subset being merged together, the remaining O magnetic plates being either distributed in at least part of the N subsets, or assembled in the form of an additional subset” in line 6-9. The meaning of this limitation is unclear. Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least two subsets have a misalignment”, and the claim also recites “preferably misaligned in pairs” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 5 recites two subsets has a misalignment. It’s unclear the misalignment is along which direction. Appropriate correction is required.
Claim 6 recite “the element”. The meaning of “the element” is unclear. Appropriate correction is required.
Claim 13 recites “capable of” in line 2. It’s unclear the limitation followed “capable of” should be treated as positive limitation or not. Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “including at least one first magnetic inductor”, and the claim also recites “including a second magnetic inductor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN’264 (CN 200959264Y), and further in view of Roman (The 8th International Symposium on Advanced Topics in Electrical Engineering, May 23-25, 2013, Page 1-6, IDS dated 05/18/2020).
Regarding claims 1 and 11-15, CN’264 teach a method for assembling a magnetic inductor for an electromagnetic pump comprising the following steps: providing a plurality of identical magnetic plates, each of the magnetic plates extending along a main axis and having a cross section in the shape of an involute of a circle, assembling the plurality of magnetic plates by interlocking the magnetic plates together in order to form a tubular axial inductor core, the circle of the involute of a circle of the magnetic plates being merged together (Page 2, Fig. 3). 
CN’264 does not teach cutting at least one elementary coil footprint in a longitudinal surface of the tubular inductor core to form at least one housing for an elementary coil, providing and placing an elementary coil in each housing to form the magnetic inductor. Roman teaches an electromagnetic pump comprising coil footprints in a external longitudinal surface of the tubular inductor core to form housings for coils, the coils are placed in the housings to make an inductor core (Page 1, right column, 2nd paragraph; Fig. 2.1). Thus, it would be obvious to one of ordinary skill in the art to make coil footprints in a external longitudinal surface of the tubular inductor core to form housings for coils, provide and place the coils in housings as taught by Roman in the process of CN’264 in order to form the magnetic inductor with success as disclosed by Roman.

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN’264 (CN 200959264Y), and further in view of Roman (The 8th International Symposium on Advanced Topics in Electrical Engineering, May 23-35, 2013, Page 1-6, IDS dated 05/18/2020) and GB’932 (GB 2133932, IDS dated 05/18/2020).
Regarding claims 2-7, CN’2674 in view of Roman does not teach forming a dielectric sheet or coating. GB’932 teaches a method of making a magnetic core and discloses that insulation sheet or coating between the magnetic strips prevents core break down (Page 1, right column, Ln 65-). Thus, it would be obvious to one of ordinary skill in the art to apply insulation sheet or coating between the magnetic strips as taught by GB’932 in the process of CN’264 in view of Roman in order to prevent core break down as disclosed by GB’932. GB’932 discloses that the magnetic core comprises a plurality of strips with other strips disposed between successive turns of any one strip (Page 1 , Line 60 to Page 2, Line 13), which meets the limitations recited in claims 3-4. Fig. 3 of GB’932 discloses a misalignment among the three strips, which meets the limitation recited in claim 5.
Regarding claim 9, Roman teaches an electromagnetic pump comprising 36 coils of three phase six pole winding in the housings (Page 1, right column, 2nd paragraph; Fig. 2.1), which meets the limitation recited in claim 9.
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/           Primary Examiner, Art Unit 1733